Order reversed on the facts, with ten dollars costs and disbursements, and order directed to issue requiring respondent to pay from his income ten dollars per month upon the appellant’s judgment. Memorandum: With due regard for the reasonable requirements of the judgment debtor and his family depending upon him and for payments required to be made by him to other creditors, we determine that the facts justify the requirement of the payment of ten dollars per month upon the judgment. All concur. (The order denies a motion by a judgment creditor to compel judgment debtor to make payments on judgment.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.